Citation Nr: 1736092	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for residuals of hepatitis B.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, unspecified anxiety disorder, and nightmare disorder, to include as secondary to residuals of hepatitis B.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1974 to August 1975, and had periods of ACDUTRA in the Florida National Guard including: April 1978 to May 1978; April 1979 to May 1979; April 1980 to May 1980; July 1981 to August 1981; May 1982; April 1983 to May 1983; May 1984 to June 1984; April 1985 to May 1985; February 1986; and March 1986 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a November 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In August 2016, prior to the hearing, the RO issued a statement of the case for the issue of entitlement to service connection for bilateral hearing loss.  During the hearing the Veteran presented testimony on entitlement to service connection for bilateral hearing loss, which the Board construes as a timely substantive appeal of the RO's decision.  The Veteran has waived RO consideration of the testimony and the Board takes jurisdiction of the issue of entitlement to service connection for bilateral hearing loss.  See 38 C.F.R. § 19.35; 19.37.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue. In the November 2016 hearing, the Veteran testified that he had not worked since 2013, asserting he had been fired because he could no longer do his job due to fatigue, pain, and nausea associated with his hepatitis B.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

The Board notes that the Veteran's original service connection claim was for depression.  The RO adjudicated the Veteran's claim for adjustment disorder with mixed emotional features.  In Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a veteran may only seek service connection for PTSD, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issue has been recharacterized accordingly as noted on the title page.

The issue of service-connection for gynecomastia as secondary to hepatitis B has been raised by the record in November 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a hip disability, service-connection for acquired psychiatric disorder, service-connection for bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the preponderance of the evidence is against a finding that the Veteran's hepatitis B disability resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during any twelve-month period.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial rating in excess of 20 percent for the Veteran's hepatitis B disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103 (a) notice.  See 38 C.F.R. § 3.159 (b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for residuals of hepatitis B.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  The Veteran was afforded VA examinations in July 2010, May 2016, and August 2016.  

Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for Residuals of Hepatitis B

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For Diagnostic Code 7345, which pertains to chronic liver disease, including hepatitis B, a 20 percent disability rating requires daily fatigue, malaise, and anorexia (without weight loss of hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 2 weeks, but not less than 4 weeks, during the past 12-month period.  See 38 C.F.R. § 4.114 (DC 7345) (2016).

A 40 percent disability rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 4 weeks, but not less than 6 weeks during the past 12-month period, but not occurring constantly.  Id

A 60 percent disability rating requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) with hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent disability requires near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper quadrant pain).  Id.

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note 2.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  "Baseline weight" is the average weight for the two-year period preceding onset of the disease.  Id.  Finally, sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1 (adding that VA is not to use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae).


	Factual Background

The Veteran's hepatitis B disability is currently rated as 20 percent.  

A July 2009 VA treatment record shows that an abdominal examination revealed no hepatomegaly.  However, an August 2009 VA treatment record show that the Veteran's liver was severely enlarged.

The Veteran was afforded a VA examination in July 2010.  The examiner described the Veteran's symptoms as daily fatigue, malaise, right upper quadrant pain, and intermittent nausea.  No vomiting, anorexia, or weight loss were reported.  The abdominal exam was normal.  The examiner reported no incapacitating episodes within the prior 12 months.  

In November 2010, January 2011, and March 2011 VA treatment records, the Veteran denied any weight loss.  In an October 2015 VA psychology note, the Veteran reported he had lost some weight, but then gained six or seven pounds within the prior month.  

In January 2016 and March 2016 VA treatment records, the Veteran was noted to be negative for hepatomegaly.  In a May 2016 VA treatment record, the Veteran was reported to be negative for unintentional weight loss (10+ pounds in six months).

A VA treatment record dated in March 2016 noted that the Veteran had significant breast enlargement

During a May 2016 VA examination, the Veteran reported he was diagnosed with hepatitis B in 2009 and had been on medical therapy ever since.  He indicated he had mild abdominal pain and fatigue on a daily basis.  He stated that on some days he had some nausea, but reported no vomiting and no significant weight loss, keeping his weight between 197 and 203 pounds for the prior two years.  He stated that he was concerned about his breast enlargement.  The examiner reported that the Veteran was being treated with continuous medication to control his liver condition.  The examiner also reported that the Veteran experienced daily fatigue and right upper quadrant pain, as well as intermittent nausea.  No incapacitating episodes were noted, nor were any signs of symptoms attributable to cirrhosis.  Finally, the examiner opined that the Veteran's liver condition had an impact on his ability to work because fatigue impaired his ability to do focus and concentrate on what he is doing.

During an August 2016 VA examination, the Veteran reported that he was treated with entecavir daily for several years.  He stated that he noticed that his breasts were becoming enlarged and discussed it with his hepatologist.  The examiner reported that the Veteran's gynecomastia was noted to be possibly related to entecavir, and the medication was discontinued.  The Veteran reported symptoms of fatigue, becoming tired after walking long distances.  He also reported shortness of breath with exertion, and becoming lightheaded with a position change, such as moving from lying to sitting, or sitting to standing.  The examiner reported that the Veteran was being treated with continuous medication to control his liver condition.  The examiner also reported that the Veteran experienced intermittent fatigue, nausea, and right upper quadrant pain due to his live disease.  No anorexia, weight loss, or hepatomegaly was reported.  Likewise, no incapacitating episodes were noted.  The examiner noted that a September 2015 ultrasound showed the Veteran's liver was of normal size and showed no evidence of cirrhosis.  Finally, the examiner opined that the Veteran's liver condition had an impact on his ability to work because, as reported by the Veteran, fatigue impaired his ability to do the activities of daily living and he was unable to walk for long periods of time.  

During the November 2016 hearing, the Veteran testified that he contracted hepatitis B as a result of a colonoscopy performed in 2008.  He reported that his hepatitis B caused daily fatigue, nausea, and pain in his right side.  He reported taking Entecavir for eight years, which caused gynecomastia, and as a result he had been prescribed a new medication.  The Veteran testified that he had last worked in 2013, when he was fired.  He asserted that he had been fired because he was unable to do his job due to fatigue, pain, and nausea related to hepatitis B.  The Veteran also reported that at times he was incapacitated by pain.  He asserted that he could no longer work or function with his family due to the symptoms of his hepatitis B.

      Analysis

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his service-connected hepatitis B disability.  Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent disabling for the Veteran's hepatitis B disability at any time during the course of the appeal.  

The Veteran has testified that he experienced daily fatigue, nausea, and pain in his right side as a result of his hepatitis B, which he is certainly competent to do.  The Board notes that the Veteran's testimony is partially contradicted by the three VA examinations.  Nevertheless, even if the Board were to assume, for the purpose of this decision, that the Veteran did experience daily fatigue, nausea, and pain in his right side, those symptoms alone do not meet the criteria necessary for a 40 percent disability rating.  As set forth above, one way to satisfy the criteria for a 40 percent rating for hepatitis B is by demonstrating daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly.  38 C.F.R. § 4.114, Diagnostic Code 7354.  In light of the conjunctive "and" in this set of criteria, all criteria must be met to establish entitlement to a 40 percent rating on this basis.  Here, the record does not support a finding of daily anorexia, minor weight loss, or hepatomegaly.  The Veteran has never reported, and no other evidence in the record establishes, that he has experienced any episodes of anorexia, let alone daily.  Further, there is no evidence in the record indicating the Veteran has experienced weight loss of 10 to 20 percent of his individual baseline weight, sustained for three months or longer.  Additionally, while an August 2009 VA treatment record showed that the Veteran's liver was severely enlarged, all other evidence indicates that the Veteran's hepatitis B disability has resulted in in hepatomegaly during the period on appeal.

In the alternative, a 40 percent rating is warranted where there is evidence demonstrating incapacitating episodes for a total of four weeks, but less than six weeks, during the past twelve-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  As reflected in his hearing testimony, the Veteran has asserted that he experiences incapacitating episodes due to the pain associated with his hepatitis B.  While the Veteran is competent to report his symptoms, determining whether his symptoms rise to the level of acute signs and symptoms severe enough to require both bed rest and treatment by a physician, is beyond the scope of lay observation and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Crucially, all three of the VA examiners reported that the Veteran had no incapacitating episodes within the prior 12 months.  Nor is there any other medical evidence in the record that would establish that the Veteran has had any incapacitating episodes as defined in Note 2 of Diagnostic Code 7345.  

Finally, as there is no objective evidence of sequelae, such as cirrhosis or malignancy of the liver, there is no basis for separate evaluations under an appropriate diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.

In sum, the evidence of record does not support a rating higher than 40 percent for the Veteran's hepatitis B disability, as the weight of the evidence is against a finding that the Veteran's hepatitis B has resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but not more than six, during any twelve-month period.  Accordingly, the preponderance of the evidence is against assigning a rating in excess of 20 percent for hepatitis B at any time during the course of the appeal, and the Veteran's claim is denied.


ORDER

For the entire period on appeal, an increased rating in excess of 20 percent for the Veteran's hepatitis B disability is denied.



REMAND

Hip Disability

The Veteran's May 1983 service treatment records show that the he was treated for a fracture of the left side hip, specifically the superior public ramus and ischial tuberosity, as the result of a car accident that occurred while the Veteran was on ACDUTRA.  

Beginning in February 2008, VA treatment records show that the Veteran has consistently complained of chronic bilateral hip pain.  Specifically, in February 2008 VA treatment record the Veteran complained he got occasional pain in his left hip since the in service motor vehicle accident.  In a July 2009 VA treatment record, a VA physician diagnosed post traumatic DJD in the Veteran's right hip status post the motor vehicle accident years prior.

In August 2010 the Veteran was afforded a VA examination.  The examiner opined that the Veteran's pelvic fracture occurred during military service, which was confirmed by x-rays.  The examiner also noted that the Veteran complained of pain in his right hip and diagnosed right piriformis syndrome, and opined that the condition was less likely than not related to his military service.  

However, the VA examiner did not address the Veteran's documented left hip pain, only discussing the Veteran's right hip pain.  Further, the VA examiner did not address the documented diagnosis of DJD of the right hip.

Accordingly, on remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current hip disability.

Psychiatric Disorder 

The Veteran has been diagnosed with recurrent, mild major depressive disorder, unspecified anxiety disorder, and nightmare disorder.  See, e.g., VA treatment records dated in October 2015, January 2016, and March 2016.  These records document the Veteran's reports that he was having bad dreams related to his military motor vehicle accident and his being upset that he had acquired health issues after a medical procedure at the Miami VA.  The Board notes that the Veteran's service-connected hepatitis B disability was the result of a colonoscopy performed at the Miami VAMC.

During the November 2016 hearing, the Veteran again reported that he has suffered nightmares and depression as a result of the in-service motor vehicle accident, which, as noted above, is confirmed by the Veteran's service treatment records.  The Veteran also testified that he suffered psychological trauma from the gynecomastia developed as a result of the medication he was prescribed for hepatitis B.

The Veteran was last afforded a VA examination for psychiatric disorders in July 2010.  The examiner opined that the Veteran's diagnosed adjustment disorder with mixed emotional features was less likely as not related to in service events, but provided a rationale related to PTSD, explaining that the Veteran had no verified stressor, and the Veteran's reaction to his reported stressor did not meet the criteria for PTSD.  The examiner further stated that the Veteran's reported emotional distress was related to recent life stress and medical issues in past few years, but did not discuss the in-service motor vehicle accident.  

Given the varying psychiatric diagnoses, coupled with the lack of a sufficient etiological opinion, the Veteran must be afforded a VA examination to determine whether any current psychiatric disorder is related to service, specifically the in-service motor vehicle accident, his service connected hepatitis B, or the resulting gynecomastia.

Bilateral Hearing Loss

The Veteran has not been afforded a VA examination for hearing loss.  However, a September 2015 private treatment record indicated that the Veteran has some sensorineural hearing loss.  During the November 2016 hearing, the Veteran testified he was machine gunner in service and operated an M60 machine gun constantly.  He also reported that while on active duty with the Army, he underwent training in a foxhole during which a grenade simulator was detonated beside him.  The Veteran's National Guard service records show that his assigned military duties included 11B10 Machine Gunner.  See Service treatment records dated in February 1978 and July 1985.  In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Veteran has not been provided with a formal TDIU claim form.  On remand, the RO must do so, in order that the Veteran can provide a full work and educational history.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After completing the development set forth above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of any hip disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  


After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiry:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has current bilateral hip disabilities that are due to his active service?  List any diagnosed hip disabilities.  Discuss the symptoms of any diagnosed hip disabilities.

In rendering such opinions, the examiner should, at a minimum, consider and discuss the 1983 hip fracture, the Veteran's reported chronic bilateral hip pain, as well as the 2009 diagnosis of DJD of the right hip status post the 1983 motor vehicle accident.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  After undertaking the development listed in number 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since May 2009, to include the diagnoses of record. 

b)  If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

In rendering any opinion, the examiner should specifically consider the Veteran's contention that he began to experience nightmares and depression following a motor vehicle accident in 1983, as well as his contentions that he has suffered psychological trauma as a result of a diagnosis of hepatitis B, and later developing gynecomastia due to the medication prescribed for his service-connected hepatitis B. 

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  After undertaking the development listed in number 1 to the extent possible, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his claimed bilateral hearing loss disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current bilateral hearing loss disability that had its onset in or is otherwise related to the Veteran's period of active duty or a period of ACDUTRA.  The examiner should also opine as to whether the Veteran's bilateral hearing loss disability was aggravated beyond its natural progression during any subsequent period of ACDUTRA service.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5.  Develop the Veteran's claim for TDIU, to include obtaining any employment history records. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU.

6.  After completing the development requested above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


